          Case 4:15-cv-00019-JGZ Document 258 Filed 11/21/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
     Center for Biological Diversity, et al.,         No. CV-15-00019-TUC-JGZ (LEAD)
 9                                                    No. CV-15-00179-TUC-JGZ
                    Plaintiffs,                       No. CV-15-00285-TUC-JGZ
10                                                    No. CV-16-00094-TUC-JGZ
     v.
11
12   Ryan Zinke, et al.,
                                                      ORDER
13                  Defendants

14
     Safari Club International, et al.,
15
                    Plaintiffs,
16
     v.
17
     Ryan Zinke, et al.,
18
                    Defendants.
19
20
21            The parties in Case No. 15-cv-00019-TUC-JGZ filed a Stipulated Settlement
22   Agreement as to Plaintiffs’ Motion for an Award of Attorneys’ Fees and Costs. (Doc.
23   249).
24   //
25   //
26            IT IS ORDERED that the parties’ Stipulated Settlement Agreement (Doc. 257) is
27   APPROVED and ADOPTED. The Court will retain jurisdiction to enforce the terms of
28   the parties’ Stipulated Settlement Agreement until the filing of the Notice of Satisfaction,
      Case 4:15-cv-00019-JGZ Document 258 Filed 11/21/19 Page 2 of 2



 1   as described in the Agreement.
 2         Dated this 21st day of November, 2019.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
